
	

113 S578 IS: School Turnaround and Rewards Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 578
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve outcomes for students in persistently
		  low-performing schools, to create a culture of recognizing, rewarding, and
		  replicating educational excellence, to authorize school turnaround grants, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the School Turnaround and Rewards Act
			 of 2013 or the STAR Act of 2013.
		2.PurposesThe purposes of this Act are to—
			(1)significantly
			 improve outcomes for students in persistently low-performing schools by—
				(A)building the
			 capacity of State educational agencies and local educational agencies to
			 improve student academic achievement in low-performing and persistently
			 low-performing schools;
				(B)supporting States
			 and local educational agencies in implementing school intervention models;
			 and
				(C)targeting State
			 and local supports and strategies on the persistently lowest-performing schools
			 in each State; and
				(2)create a culture
			 of recognizing, rewarding, and replicating educational excellence in every
			 State by—
				(A)providing
			 financial and other incentives and rewards to schools that are identified as
			 Reward Schools; and
				(B)supporting State
			 educational agency efforts to identify, collect, and disseminate effective
			 practices for increasing student academic achievement used by Reward
			 Schools.
				IBlue
			 ribbon schools
			101.Blue ribbon
			 schools
				(a)In
			 generalSection 1117 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6317) is amended to
			 read as follows:
					
						1117.Blue ribbon schools
							(a)Program purposeIt is the purpose of this section to assist
				States and local educational agencies in identifying and rewarding
				high-performing public schools.
							(b)Blue ribbon schools
								(1)Identification of blue ribbon
				schoolsEach State receiving
				a grant under this part may—
									(A)define the category of blue ribbon schools,
				consistent with paragraph (2), for the State as part of its State plan in
				section 1111(b); and
									(B)identify, for each school year, the schools
				in the State that are blue ribbon schools for such year.
									(2)Blue ribbon school criteria
									(A)In generalIf a State elects to carry out this
				subsection, the State’s blue ribbon schools shall consist of the top 5 percent
				of the State's public elementary schools and secondary schools, as designated
				by the State based on—
										(i)the percentage of students who are on track
				to college and career readiness, as defined by the Secretary, for English or
				language arts, and mathematics;
										(ii)in the case of high schools, the school’s
				graduation rates;
										(iii)the performance of each subgroup of
				students, as defined by the Secretary;
										(iv)student growth, as defined by the
				Secretary; and
										(v)school gains.
										(B)Noneligibility for blue ribbon
				statusA school identified
				under section 1116(b) for a year shall not be eligible for blue ribbon school
				status for the same year.
									(c)Rewards for blue ribbon schools
								(1)In generalEach State that defines and identifies blue
				ribbon schools under subsection (b)(1) for a school year may—
									(A)provide each blue ribbon school in the
				State with increased autonomy over the school’s budget, staffing, and
				time;
									(B)allow each blue ribbon school to have
				flexibility in the use of any funds provided to the school under this Act for
				any purpose allowed under this Act (notwithstanding any other provision of this
				Act), as long as such use is consistent with the Civil Rights Act of 1964,
				title IX of the Education Amendments of 1972, section 504 of the Rehabilitation
				Act of 1973, the Americans with Disabilities Act of 1990 (42 U.S.C. 12101), and
				part B of the Individuals with Disabilities Education Act; and
									(C)reserve not more than .5 percent of the
				funds allotted to the State under subpart 2 and use such reserved amounts to
				distribute rewards, on a competitive basis, to local educational agencies that
				serve 1 or more blue ribbon schools identified under subsection (b) that
				receive funds under subpart 2 to enable the local educational agencies to
				provide awards to such blue ribbon schools that receive funds under such
				subpart.
									(2)Use
				of rewardsAs a condition of
				receiving an award from a local educational agency under this subsection, a
				blue ribbon school shall agree to use the award funds to—
									(A)improve student achievement; and
									(B)provide technical assistance to the
				lowest-achieving schools in the State that have characteristics similar to the
				blue ribbon school.
									(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $300,000,000 for fiscal year 2014 and such sums as may
				be necessary for each of the 5 succeeding fiscal
				years.
							.
				(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by striking the item relating to
			 section 1117 and inserting the following:
					
						
							Sec. 1117. Blue ribbon
				schools.
						
						.
				IISchool
			 turnaround
			201.School
			 turnaroundSection 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by
			 adding at the end the following:
				
					(i)Persistently low-Achieving schools
						(1)Lowest-achieving schools in the
				State
							(A)In generalEach State receiving a grant under this
				part shall, beginning in the 2013–2014 school year and every year thereafter,
				determine the lowest-achieving schools in the State, which shall
				include—
								(i)the lowest-achieving 5 percent of public
				high schools, and the lowest-achieving 5 percent of public elementary schools
				and secondary schools that are not high schools, in the State, based on—
									(I)student performance on the State academic
				assessments in reading or language arts, and mathematics, including student
				absolute performance;
									(II)in the case of high schools, graduation
				rates; and
									(III)if the State so chooses—
										(aa)schoolwide gains; and
										(bb)absolute student performance; and
										(ii)the public high schools in the State that
				have less than a 60-percent graduation rate.
								(B)Data ruleIn identifying the lowest-achieving schools
				under this paragraph, a State shall—
								(i)use data for the most recent year for which
				data are available; or
								(ii)average data for the most recent 2- to
				3-year period for which data are available.
								(C)Parental notificationEach year, a State shall provide timely
				notification to all parents of students enrolled in each school identified
				under subparagraph (A) that the school is one of the State's lowest-achieving
				schools for such year.
							(D)List of targeted low-achieving
				schoolsEach year, the State
				shall—
								(i)compile a list of the schools identified
				under subparagraph (A) that—
									(I)receive assistance under this part;
									(II)are public high schools for which not less
				than 50 percent of each school's students are from low-income families, as
				determined by the local educational agency under section 1113; or
									(III)are public high schools that have less than
				a 60-percent graduation rate;
									(ii)submit the list described in clause (i) to
				the Secretary;
								(iii)distribute the list described in clause (i)
				to the local educational agencies, elementary schools, and secondary schools in
				the State; and
								(iv)make such list publicly available,
				including through the Internet.
								(2)Identification as persistently
				low-achieving
							(A)IdentificationFor the 2013–2014 school year, each State
				receiving a grant under this part shall identify each school included on the
				list under paragraph (1)(D)(i) for the preceding school year as a persistently
				low-achieving school. For the 2014–2015 school year, and each subsequent school
				year, each such State shall identify each school that has been included on the
				list under such paragraph for the 2 preceding consecutive school years as a
				persistently low-achieving school.
							(B)5-year periodA school that is identified by the State
				under subparagraph (A) shall be a persistently low-achieving school for the
				5-year period following the school's identification, except as provided in
				paragraph (6).
							(3)State waiverIf a State determines that all schools that
				would otherwise be considered to be in the lowest-achieving 5 percent of
				schools under paragraph (1)(A)(i) are actually performing at a satisfactory
				level of performance based on the measures used by the State to identify
				persistently low-achieving schools, the State may apply to the Secretary to
				waive the requirements of this subsection.
						(4)Needs
				analysisEach local
				educational agency receiving assistance under this part shall conduct a
				data-driven needs analysis, which may involve an external partner with
				expertise in conducting such needs analysis, of each school identified under
				paragraph (2) by the State to determine the most appropriate school improvement
				strategies to improve student performance. Such needs analysis shall
				include—
							(A)a diagnostic review of data related to
				students and instructional staff;
							(B)an analysis of the school governance,
				curriculum, instruction, student supports, conditions for learning, and parent
				and family engagement practices relative to the needs of the student
				population; and
							(C)the resources, which may include
				community-based supports and early childhood education and care, available at
				the school, local educational agency, and community levels to meet student
				needs and support improved student achievement and outcomes and the
				implementation of any school improvement strategy.
							(5)State and local responsibilities
							(A)State responsibilitiesEach State receiving a grant under this
				part shall ensure that a local educational agency receiving assistance carries
				out the requirements of subparagraph (B) for each persistently low-achieving
				school in the State.
							(B)Local educational agency
				responsibilitiesEach local
				educational agency receiving assistance under this part shall, consistent with
				the State's accountability system under section 1111, for each school
				identified under paragraph (2) that it serves—
								(i)establish a process for selecting an
				appropriate school improvement strategy for the school that uses information
				from the needs analysis under paragraph (4);
								(ii)select the school improvement strategy to
				be used in each identified school and the timeline for implementing the
				selected school improvement strategy in such school;
								(iii)develop a detailed budget covering the
				5-year identification period, including planned expenditures at the school
				level for activities supporting full and effective implementation of the
				selected school improvement strategy;
								(iv)implement a school improvement strategy at
				the school in accordance with the requirements of paragraph (6);
								(v)use appropriate measures to monitor the
				effectiveness of the implementation;
								(vi)review and select turnaround partners to
				assist in implementing school improvement strategies;
								(vii)align other Federal, State, and local
				resources with the school improvement strategy;
								(viii)provide the school with the operational
				flexibility, including autonomy over staffing, time, and budget, needed to
				enable full and effective implementation of the selected strategy, including
				through the modification of practices or policies, if necessary;
								(ix)collect and use data on an ongoing basis to
				adjust implementation of the school improvement strategy to improve student
				achievement;
								(x)provide an assurance that the
				implementation of the selected school improvement strategy addresses the needs
				of all the subgroups of students;
								(xi)take steps to sustain successful reforms
				and practices after the school is no longer identified under paragraph (2);
				and
								(xii)provide technical assistance and other
				support to ensure effective implementation of the school improvement strategy
				in the school, which may include assistance in—
									(I)data collection and analysis;
									(II)recruiting and retaining staff;
									(III)teacher and principal evaluation;
									(IV)professional development;
									(V)parent and family engagement;
									(VI)coordination of services with early
				childhood education and care providers;
									(VII)coordination of services to address
				students’ social, emotional, and health needs; and
									(VIII)monitoring the implementation of the school
				improvement strategy selected under paragraph (6).
									(C)State as local educational
				agencyA State may take over
				a persistently low-achieving school and act as the local educational agency for
				purposes of this subsection, if permitted under State law.
							(6)School improvement strategies
							(A)Required activities for all school
				improvement strategiesA
				local educational agency implementing any strategies under this paragraph for a
				school shall—
								(i)provide staff at the school with ongoing
				professional development, consistent with the needs analysis described in
				paragraph (4);
								(ii)conduct regular evaluations for the
				teachers and principals at the school that provide specific feedback on areas
				of strength and in need of improvement;
								(iii)provide time for collaboration among
				instructional staff at the school to improve student achievement;
								(iv)provide instructional staff at the school
				with timely access to student data to inform instruction and meet the academic
				needs of individual students, which may include, in elementary school, school
				readiness data;
								(v)collaborate with parents, the community,
				teachers, and other school personnel at the school on the selection and
				implementation of the strategy;
								(vi)use data to identify and implement a
				research-based instructional program that—
									(I)analyzes student progress and performance
				and develops appropriate interventions for students who are not making adequate
				progress; and
									(II)provides differentiated instruction and
				related instructional supports;
									(vii)in the case of an elementary school with
				kindergarten entry, consider the issue of school readiness in such school
				by—
									(I)examining factors that contribute to school
				readiness as part of the needs analysis conducted under paragraph (4);
				and
									(II)if school readiness is identified in the
				needs analysis as an area in need of improvement—
										(aa)coordinating with appropriate early
				childhood programs, such as programs under the Child Care Development and Block
				Grant Act of 1990, the Head Start Act, prekindergarten programs, and other
				similar Federal, State, and local programs, in order to align instruction to
				better prepare students for elementary school; and
										(bb)developing a plan to improve or expand
				early childhood options which may include the use of funds under this part for
				such purposes;
										(viii)provide ongoing mechanisms for parent and
				family engagement; and
								(ix)provide appropriate services and supports
				for students as identified in the school’s needs analysis.
								(B)StrategiesA local educational agency shall identify a
				school improvement strategy for a school from among the following
				strategies:
								(i)Transformation
				modelA transformation model is one in which the local
				educational agency—
									(I)if the principal
				has led the school for 2 or more years, replaces the principal with a new
				principal who has demonstrated effectiveness in turning around a low-performing
				school;
									(II)uses rigorous,
				transparent, and equitable evaluation systems to—
										(aa)identify and
				reward school leaders, teachers, and other staff who, in implementing the
				model, increase student achievement and, if applicable, high school graduation
				rates; and
										(bb)identify and
				remove school leaders, teachers, and other staff who, after ample opportunities
				have been provided for such individuals to improve their professional
				practice—
											(AA)do not increase
				student achievement;
											(BB)if applicable,
				do not increase high school graduation rates; and
											(CC)have not
				demonstrated effectiveness according to the local educational agency's
				evaluation system;
											(III)provides staff
				with ongoing, high-quality, job-embedded professional development that is
				aligned with the school’s instructional program and evaluation system and
				facilitates effective teaching and learning, and supports the implementation of
				school-reform strategies;
									(IV)implements
				strategies, such as financial incentives, increased opportunities for promotion
				and career growth, and more flexible work conditions that are designed to
				recruit, place, and retain staff with the skills necessary to meet the needs of
				the students in the school;
									(V)uses data to
				identify and implement a research-based instructional program that—
										(aa)is
				aligned with State challenging academic content standards and challenging
				student academic achievement standards; and
										(bb)has proven to
				raise student academic achievement by not less than 10 percent in 1
				year;
										(VI)establishes
				schedules and strategies that provide increased learning time, which may
				include offering full-day kindergarten or a high-quality preschool program or
				using a longer school day, week, or year that increases the total number of
				school hours for the school year at a school by not fewer than 300 hours to
				significantly increase the total number of school hours to include additional
				time for—
										(aa)instruction in
				core academic subjects, instructions in such core academic subjects as,
				English, reading or language arts, mathematics, science, foreign languages,
				civics and government, economics, arts, history, and geography; and
										(bb)instruction in
				other subjects and enrichment activities that contribute to a well-rounded
				education, such as physical education, service learning, and experiential and
				work-based learning opportunities that are provided by partnering, as
				appropriate, with other organizations;
										(VII)promotes the
				continuous use of student data to provide instruction that meets the academic
				needs of individual students, which may include, in elementary school,
				individual students’ levels of school readiness;
									(VIII)establishes
				schedules and strategies that provide increased learning time, which may
				include expanding the school program to offer full-day kindergarten or a
				high-quality preschool program;
									(IX)provides ongoing
				mechanisms for family and community engagement;
									(X)gives the school
				sufficient operational flexibility in programming, staffing, budgeting, and
				scheduling to fully implement a comprehensive strategy designed to
				substantially improve student achievement and, if applicable, increase the
				graduation rate;
									(XI)ensures that the
				school receives ongoing, intensive technical assistance and related support
				from the local educational agency, the State educational agency, or a
				designated external lead partner organization; and
									(XII)provides
				appropriate social-emotional and community-oriented services and supports for
				students and, at the discretion of the local educational agency, uses not more
				than 10 percent of the funds available for such school under this part to
				provide services to meet those needs.
									(ii)Restart
				modelA restart model is one in which the local educational
				agency—
									(I)converts a school
				or closes and reopens the school—
										(aa)under a charter
				school operator, a charter management organization, or an education management
				organization; or
										(bb)as
				an autonomous or redesigned school;
										(II)implements a
				rigorous review process to select such a charter school operator, charter
				management organization, or education management organization, as applicable,
				which includes an assurance from such operator or organization that it will
				make significant changes in the leadership and staffing of the school;
				and
									(III)enrolls in the
				school, within the grades it serves, any former student who wishes to attend
				the school.
									(iii)School
				closureA school closure model is one in which the local
				educational agency—
									(I)closes a school
				and enrolls the students who attended such school in other public schools
				served by the local educational agency that are higher performing, provided the
				other schools are within reasonable proximity to the closed school; and
									(II)provides
				information, in a timely fashion, in the appropriate language, and prior to
				closing the school, to children who attended such closed school and their
				parents, about high-quality educational options and transition and support
				services.
									(iv)Turnaround
				modelA turnaround model is one in which the local educational
				agency—
									(I)if the principal
				has led the school for 2 or more years, replaces the principal with a new
				principal who has demonstrated effectiveness in turning around a low-performing
				school;
									(II)gives the new
				principal sufficient operational flexibility (including over staffing, the
				school day and school calendar, and budgeting) to fully implement a
				comprehensive approach to improve student outcomes;
									(III)using
				comprehensive evaluation systems, including the use of student achievement data
				to measure the effectiveness of staff who can work within the turnaround
				environment to meet the needs of students—
										(aa)screens all
				existing staff and retains not more than 50 percent of such staff; and
										(bb)requires the
				principal to justify personnel decisions, such as hiring, dismissal, and
				providing rewards, based on results of such evaluations;
										(IV)provides staff
				with ongoing, high-quality, job-embedded professional development that is
				aligned with the school’s instructional program, facilitates effective teaching
				and learning, and supports the implementation of school-reform
				strategies;
									(V)adopts a new
				governance structure for the school, which may include requiring the school to
				report to a new turnaround office in the local educational agency or State
				educational agency, hire a turnaround leader who reports directly to the
				Superintendent or Chief Academic Officer, or enter into a multi-year agreement
				with the local educational agency or State educational agency to obtain added
				flexibility in exchange for greater accountability;
									(VI)uses data to
				identify and implement a research-based instructional program and promotes the
				continuous use of data to evaluate school improvement strategies and to inform
				the differentiated instruction in order to meet the academic needs of
				individual students;
									(VII)encourages the
				use of extended learning time partnerships;
									(VIII)establishes
				schedules and strategies that provide increased learning time, which may
				include offering full-day kindergarten or a high-quality preschool program or
				using a longer school day, week, or year that increases the total number of
				school hours for the school year at a school by not fewer than 300 hours to
				significantly increase the total number of school hours to include additional
				time for—
										(aa)instruction in
				such core academic subjects as English, reading or language arts, mathematics,
				science, foreign languages, civics and government, economics, arts, history,
				and geography;
										(bb)instruction in
				other subjects and enrichment activities that contribute to a well-rounded
				education, such as physical education, service learning, and experiential and
				work-based learning opportunities that are provided by partnering, as
				appropriate, with other organizations; and
										(cc)teachers to
				collaborate, plan, and engage in professional development within and across
				grades and subjects;
										(IX)provides ongoing
				mechanisms for family and community engagement;
									(X)provides
				appropriate social-emotional and community-oriented services and supports for
				students; and
									(XI)may include any
				of the strategies described in clause (i).
									(C)Using funds for
				comprehensive services To address issuesIn implementing any of
				the school intervention models described in subparagraph (B), the local
				educational agency—
								(i)shall identify
				and address issues that may contribute to low academic achievement in those
				schools; and
								(ii)may use funds
				under this subsection to provide comprehensive services to address those issues
				and meet the full range of student needs.
								(7)Reservation and
				allotmentsFrom the total
				amount appropriated under paragraph (8), the Secretary may reserve not more
				than 10 percent to carry out activities of national significance, such
				as—
							(A)building State
				and local educational agency turnaround capacity, including through technical
				assistance and support, identification and dissemination of best practices, and
				facilitating the creation and operation of communities of practice;
							(B)supporting the
				use of school quality review teams by making grants to State educational
				agencies, consortia of such agencies, or partnerships of State educational
				agencies or State consortia and public or private nonprofit organizations to
				develop and implement school quality review teams that review and provide
				support and technical assistance to local educational agencies and schools for
				activities such as expanded learning time;
							(C)identifying and
				disseminating effective rural turnaround practices, making available targeted
				technical assistance, and expanding the availability and capacity of turnaround
				partners that operate in rural areas;
							(D)identifying
				schools and school improvement partners that are effectively implementing
				school intervention models and other effective strategies to improve schools,
				and making information on those schools available to State educational
				agencies, local educational agencies, and schools in a manner that facilitates
				replication of effective practices; and
							(E)other activities
				designed to support State and local efforts to turn around persistently
				low-performing schools.
							(8)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection $600,000,000 for fiscal year 2014 and such sums as
				may be necessary for each of the 5 succeeding fiscal
				years.
						.
			
